Title: To Benjamin Franklin from Joseph Priestley, 24 February 1769
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
Leeds 24 Feb 1769.

I sincerely ask your pardon for the trouble I gave you with my last. The dedication was written, and sent to you, before I had taken time to reflect upon it. I shall confine myself to the inscription I first proposed, and shall be obliged to you if you will throw the dedication into the fire without showing it to any person whatever. I am, Dear Sir your most obliged humble Servant
J Priestley

 
Addressed: To / Doctor Franklin / at Mrs Stephenson’s Craven-Street / in the Strand / London
